Title: To Thomas Jefferson from Cephas Carpenter, 24 June 1803
From: Carpenter, Cephas
To: Jefferson, Thomas


          
            Dear Sir— 
            Moretown Vermont June 24th 1803
          
          doubtless you will think it Strange to Receive A letter from one you never herd of nor Saw in the world & More So when you come to se what Subject it is on. I am A man that was bred up A farmer in Vermont. having A mind to Settle in the world I Moved in to A new town with About five hundred dollars which I had Acumilated by my own Industry the town being Very new & the want of Mills was Very much felt in this place I determined to undertake to Buil If noboddy Else would Acordingly in the Spring 78 I proceded on the business & by the first of November following I had Arected A Saw and grist mill on What is cauled Mad River on the 28th day of that Same Mongth Novb. there came the Largest flood Ever known by the oldest man on the River the water Ros 24 feet Rite up & cared Both of my mills Away before I had the Sattisfaction of Injoying them one Mongth & Landed me About five hundred dollars bod far from being disscuraeged I Resolved to try to Extend My Credit & Rebuild Acordingly the next Spring I pressed my determanation Acordingly Rebuit Both By the forth of the next october & built them so Stout that water could not Inundate them in which possion I have Ben Ever Since But the grate Expence Incured by Building plunged me into debt About 2 thousand dollars for which I had to Mortgage the mills & Land I owened in this town & have on one  my family and Lesoned the demand to 1 thousand dollars the Mortgage now being Run out the man sese fit to Eject me off of the premises thinking to get the property that is worth 25 hundred dollars for two hundred the time that I must give them up will be the first of March next Which Must unadvoidly take place unless Some boddy interferes in my behalf—haveing always herd that you was A man that was posesed of Real benevolence Knowing the one thousand dollars never could make A blank in your property or frustate your happiness in the Lest I Must Come forred in this way to Request 10 or twelve hundred dollars of you I am confident When you come to Red this & consider that Sum Will Be mine of Makeing A man of business of Me & Make So Small A blank in your property you Will not hisetate to Send me the Money & point out Whether you will Make A present of it to me or Whether I must pay you at Some futer day Either of Which I shall happily Comply With.—it has Every be Reported in this Country that you was A man of Charity & had Extended the Arme of Charity far beyond your predesesors in office.
          With high Consideration I Subscribe my Self Your Friend & humble Servent
          
            Cephas Carpenter
          
          
            You will be plesed to put the bills in to A letter A direct it to the Subscriber here of at Moretown in Chittendon County to be Left at the post office, at Waterbury in Said County Where I Shall be Likely to get the Money Sone you Will not hissetate to Send the Money as this is Stated Acording to Real Fact & Honnestty & If you dont Send the Money I must unadvoidly be Come A bankrupt If you hisetate in the Lest About the honesty of these be plesed to wright me Whether I can have the Money If I Come down their
          
          
            C Carpenter
          
        